DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 12/408,131, 12/859,568, 12/612,177, 12/964,050, 13/005,005, 13/075,746, 13/109,250, 13/183,721, 13/183,765, 13/222,087, and 13/603,799 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The newly added claim language 
The latest application where the disclosure has been amended to provide adequate support is 13/858,114; accordingly, the present application is awarded a priority date of 08 April 2013.

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 37-39, 45, 47-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (US 2011/0152967; hereinafter “Simon”). 
Regarding claims 37 and 52-54, Simon teaches a method comprising positioning a contact surface of a housing in contact with an outer skin surface of a neck of a patient (e.g. Fig. 6, #30); generating an electrical impulse within the housing (e.g. ¶¶ 73-74), wherein the electrical impulse comprises pulses having a frequency of about 1 kHz to about 20 kHz (e.g. ¶¶ 35 – “frequency between about 1-3000Hz” where 3000 Hz = 3kHz and falls within the claimed range); transmitting the electrical impulse transcutaneously and non-invasively from the contact surface through the outer skin surface of the neck of the patient to a location at or near a vagus nerve within the patient (e.g. ¶¶ 36, 121-128, 224, etc.); and wherein the electrical impulse is sufficient to inhibit inflammation and thereby treats an autoimmune disease or disorder of the patient (e.g. Abstract, ¶¶ 131, etc. – where the examiner notes that the claim limitations are met due to the prior art inhibiting inflammation and therefore would thereby treat an autoimmune disease or disorder as claimed).
Regarding claim 38, Simon teaches the housing comprises an energy source that generates the electrical impulse (e.g. Fig. 1, #310).
Regarding claim 39, Simon teaches the electrical impulse is transmitted via generating a magnetic field exterior to the patient that induces an electrical impulse at or near the vagus nerve within the patient (e.g. ¶¶ 30).
Regarding claim 45, Simon teaches the autoimmune disease or disorder includes at least Alzheimer's disease, Parkinson's disease, multiple sclerosis, temporal arteritis, Type 2 diabetes, Addison's disease, amyloidosis, Celiac disease, fibromyalgia, Graves disease, psoriasis, pernicious anemia (PA), peripheral neuropathy, lupus, or Crohn's disease (e.g. ¶¶ 28).
Regarding claims 47-49, Simon teaches the electrical impulse inhibits a release of a pro-inflammatory cytokine such as TNF alpha and is sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claim 50, Simon teaches the electrical impulse comprises bursts of about 2-20 pulses (e.g. ¶¶ 34 – “1 to 20 pulses per burst”) with each of the bursts having a frequency of about 5 Hz to about 100 Hz (e.g. ¶¶ 34 – “15-50 Hz”).
Regarding claim 51, Simon teaches each of the pulses has a duration of about 50 to 100 microseconds (e.g. ¶¶ 35 – “duration of 10-1000 microseconds”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Tracy et al. (US 2009/0247934).
Regarding claims 40-41, Simon fails to expressly teach treating an autoimmune disease or disorder comprising Sjogren's syndrome or Rheumatoid arthritis. In the same field of endeavor, Tracey indicates that vagal stimulation can treat a plurality of diseases including Grave’s disease, Sjogren’s syndrome, Rheumatoid arthritis (e.g. ¶¶ 52).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the method as taught by Simon to treat additional diseases including Grave’s disease, Sjogren’s syndrome, Rheumatoid arthritis, as taught by Tracey, in order to yield the predictable results of providing a wider range of patient treatment.
Regarding claims 42-44, Simon contemplates stimulation of other nerves including the splenic nerve (e.g. ¶¶ 128 – “stimulation of nerves other than the vagus nerve may also achieve the intended therapeutic results, including those in the 
 
Conclusion
Applicant's amendments dated 15 September 2021, in response to the Non Final Office Action dated 16 June 2021, necessitates the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792